Opinion issued December 5, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-01016-CV
                            ———————————
                 IN RE MICHAEL WAYNE BARNES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On November 22, 2013, the relator, Michael Wayne Barnes, filed a petition

for writ of mandamus, seeking to compel the district clerk to provide relator with

the reporter’s record and clerk’s record related to his appeal currently pending

before this Court.1

1
      The underlying case is Michael Wayne Barnes v. Harris County Assistant District
      Attorney Maritza Antu and Court Appointed Defense Counsel Mary C.A. Moore,
      No. 2013-21008, in the 234th District Court of Harris County, Texas, the
      Honorable Wesley Ward presiding. Relator’s appeal pending before this Court is
      We deny the petition for writ of mandamus.2

                                  PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.




      Michael Wayne Barnes v. Harris County Assistant District Attorney Maritza Antu
      and Court Appointed Defense Counsel Mary C.A. Moore, No. 01-13-00826-CV.
2
      Relator’s petition for writ of mandamus is procedurally defective. See TEX. R.
      APP. 9.5 (requiring a copy of the petition to be served on all parties to the
      proceeding); TEX. R. APP. P. 52.3(g) (requiring that every statement of fact in
      petition be supported by citation to competent evidence included in appendix or
      record); TEX. R. APP. P. 52.3(h) (requiring that petition include appropriate
      citations to authorities and to appendix or record materials); TEX. R. APP. P.
      52.3(k) (requiring that petition include appendix containing certified or sworn
      copy of any order complained of); TEX. R. APP. P. 52.7 (requiring relator to file
      record with petition containing certified or sworn copy of every document that is
      material to relator’s claim and properly authenticated transcript of any relevant
      testimony from underlying proceeding).
                                          2